PER CURIAM.
Stanley Lukas appeals the judgment and sentence rendered following the jury verdict finding him guilty of two counts of resisting an officer without violence and one count of driving under the influence. We find merit only in his argument that the trial court erred by denying his motion for judgment of acquittal on the DUI charge.
Lukas’ motion should have been granted because the evidence presented by the State *124failed to establish by direct evidence that Lukas was either driving or in actual physical control of the truck1 and the circumstantial evidence failed to exclude every reasonable hypothesis of innocence. State v. Law, 559 So.2d 187, 188 (Fla.1989) (“Where the only proof of guilt is circumstantial, no matter how strongly the evidence may suggest guilt, a conviction cannot be sustained unless the evidence is inconsistent with any reasonable hypothesis of innocence.”).
Accordingly, Lukas’ conviction for driving under the influence is reversed and Lukas is ordered discharged as to that offense. Lu-kas’ two convictions for resisting an officer without violence are affirmed.
AFFIRMED in part; REVERSED in part; and REMANDED.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.

. § 316.193, Fla.Stat. (1991).